Citation Nr: 0700433	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  99-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar 
disc disease, currently assigned a 20 percent evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of January 1998, which granted service connection for lumbar 
disc disease and assigned a 10 percent rating, and May 1999, 
which denied the TDIU claim.  During the course of appellate 
development, in an October 2003 rating decision, the RO 
increased the initial rating for lumbar disc disease to 20 
percent, effective from the date of claim in September 1997.  
The veteran continued his appeal.  

In March 2004, the veteran appeared at a hearing held at the 
RO before the undersigned Veterans Law Judge (i.e., Travel 
Board hearing).  The Board remanded the appeal in October 
2004.  Unfortunately, for reasons expressed below, the appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
VA will notify the appellant if further action is required.


REMAND

The veteran contends that his service-connected lumbar disc 
disease is more disabling than is reflected by the 20 percent 
rating assigned by the RO.  He further contends that he is 
unable to work because of this back disability.  The Board 
previously remanded the case in October 2004 for additional 
development, to satisfy the duties to notify and assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Remand instructions of the Board are 
neither optional nor discretionary, and full compliance is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO provided notification to the veteran as directed in 
the October 2004 Board remand.  All of the information was 
provided in a November 2004 letter to the veteran, except the 
specific schedular criteria for intervertebral disc syndrome, 
which were provided in an October 2003 supplemental statement 
of the case, as well as in the remand itself.  A supplemental 
statement of the case was furnished in May 2006.

As to the assistance ordered in the prior remand, the 
November 2004 letter to the veteran informed him that VA had 
no record of a November 26, 1999, orthopedic consult, and to 
provide the record himself, or inform VA of where to obtain 
the record.  In addition, this letter told the veteran to 
provide the employment information requested in the remand.  
The veteran failed to respond to either of these requests.  
The veteran was also provided the requested VA examinations 
and social and industrial surveys.  

However, VA treatment records dated since March 2004 were not 
obtained.  These records were requested because the veteran 
testified that his low back condition had continued to 
worsen.  Moreover, since one basis for evaluating 
intervertebral disc syndrome is on the basis of 
incapacitating episodes, which, by regulation, requires bed 
rest and treatment by a physician, such records are 
particularly important.  It is not clear that the request in 
the November 2004 letter for the veteran to identify the name 
and location of VA treatment, would be sufficient to satisfy 
38 C.F.R. § 3.159(c)(2) in this case, where the RO already 
had knowledge of the location of the treatment, and the 
specific dates had been included in the remand.  In any 
event, the veteran did inform the RO of the location of his 
VA treatment-in a November 2004 written statement, the 
veteran said that he received treatment at the Fresno, 
California, VAMC, and asked the RO to obtain his records.  
Thus, these records must be obtained.  See Stegall, supra.  

In addition, the Board notes that the May 2006 supplemental 
statement of the case did not reflect that the RO considered 
the VA treatment records dated from 1997 to 2004 that the 
veteran submitted at his hearing.  While the veteran waived 
initial RO consideration of these records, under 38 C.F.R. § 
20.1304, this does not mean that the RO may disregard this 
evidence when the appeal is remanded for other reasons.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's records of 
treatment at the VAMC Fresno, including 
outpatient records, progress notes, 
consultation reports, reports of any 
imaging studies and any hospital 
summaries, dated from March 2004 to the 
present.

2.  Thereafter, review the claims for 
entitlement to a higher rating for lumbar 
disc disease, and for entitlement to a 
TDIU rating, in light of all evidence of 
record, in particular, all evidence 
received since the October 2003 
supplemental statement of the case.  If 
this evidence elicits additional notice or 
development that must be undertaken, take 
any such action before adjudicating the 
claims for entitlement to a higher rating 
for lumbar disc disease, and for 
entitlement to a TDIU rating, in light of 
all evidence of record.  If either claim 
is denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, which reflects 
consideration of all evidence received 
since the October 2003 supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



